Case 0:20-cv-60126-AHS Document 15-1 Entered on FLSD Docket 03/09/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:20-cv-60126-AHS

 W. ZANE MORGAN, and all
 others similarly situated pursuant to
 29 U.S.C. §216(b),

                  Plaintiff,

  vs.

  CLARITY LAB SOLUTIONS, LLC, a Florida
  Limited liability company, and DANIEL LEGER,
  an individual,

                  ·Defendants,
  - - - - - - - - - - - - - - - - - - -I
                               PROPOSED JOINT SCHEDULING ORDER

         This action came for consideration on the Parties' Joint Scheduling Report, and the issues

  having been duly considered,

         It is hereby Ordered that the case is placed on a standard case management track and the

  following deadlines put in place:

  March 13, 2020                   Parties shall exchange initial disclosures.

  March 13, 2020                   Joinder of Additional Parties and motions for class certification.

  June 15, 2020                    Parties shall exchange expert witness summaries and reports.

  August 10, 2020                  Parties shall exchange wTitten lists containing the names and
                                   addresses of all witnesses intended to be called at trial and only
                                   those witnesses listed shall be permitted to testify.

  August 24, 2020                  Parties exchange rebuttal expert witness summaries and reports.
                                   Note: These provisions pertaining to expert witnesses do not apply
                                   to treating physicians, psychologists or other health providers (if a
                                   Daubert or Markman hearing may be necessary, the parties are to
                                   add that as an additional deadline at the bottom of Attachment A).
Case 0:20-cv-60126-AHS Document 15-1 Entered on FLSD Docket 03/09/2020 Page 2 of 2



 December 16, 2020            All discovery, including expen discovery, shall be completed.

 June 5, 2020                 A mediator must be selected.

 January 11, 2021             All summary judgment, Daubert, and other dispositive motions
                              must be filed. A minimum of eight (8) weeks is required for the
                              Court to review dispositive motions prior to filing of the joint
                              pretrial stipulation. If !!Q dispositive motions will be filed,
                              clearly note this fact in the Joint Scheduling Report.

  December 7, 2020             Mediation shall be completed.

  February 25, 2021            All Pretrial Motions and Memoranda of Law must be filed.

  March 8, 2021                Joint Pretrial Stipulation must be filed.

  March 15, 2021               Proposed jury instructions and/or proposed findings of fact and
                               conclusions of law must be filed.

  March 22, 2021               Deposition designations must be filed.

  March 29, 2021               Beginning of Trial Period.

  None at this time            Additional deadlines (please specify).

  DONE AND ORDERED in Chambers at Miami, Florida this _ _ day of March, 2020.



                                                    HON. RAAG SINGHAL
                                                    UNITED STATES DISTRICT JUDGE

  Copies furnished to: All counsel of record
